Name: Commission Regulation (EU) NoÃ 1140/2010 of 7Ã December 2010 apportioning, for the 2010/2011 marketing year, 5000 tonnes of short flax fibre and hemp fibre as national guaranteed quantities between Denmark, Greece, Ireland, Italy and Luxembourg
 Type: Regulation
 Subject Matter: Europe;  production;  plant product;  marketing
 Date Published: nan

 8.12.2010 EN Official Journal of the European Union L 322/9 COMMISSION REGULATION (EU) No 1140/2010 of 7 December 2010 apportioning, for the 2010/2011 marketing year, 5 000 tonnes of short flax fibre and hemp fibre as national guaranteed quantities between Denmark, Greece, Ireland, Italy and Luxembourg THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Article 95 in conjunction with Article 4 thereof, Whereas: (1) Article 8(1) of Commission Regulation (EC) No 507/2008 of 6 June 2008 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre (2) lays down that the apportioning of 5 000 tonnes of short flax fibre and hemp fibre as national guaranteed quantities, as provided for in Article 94 (1a), of Regulation (EC) No 1234/2007 for the marketing year 2010/2011, must be effected before 16 November of the marketing year in progress. (2) To that end, Denmark has sent the Commission information relating to areas covered by sale/purchase contracts, processing commitments and processing contracts, and estimated flax and hemp straw and fibre yields. (3) Conversely, no flax or hemp fibre will be produced for the 2010/2011 marketing year in Italy, Greece, Ireland or Luxembourg. (4) On the basis of estimates of production resulting from the information provided, total production in the five Member States concerned will not reach the overall quantity of 5 000 tonnes allocated to them, and the national guaranteed quantities as set out below should be set. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the 2010/2011 marketing year, the apportionment in national guaranteed quantities provided for in Article 94 (1a) in conjunction with Annex XI A.II.(b) of Regulation (EC) No 1234/2007 shall be as follows:  Denmark 84 tonnes;  Greece 0 tonnes;  Ireland 0 tonnes;  Italy 0 tonnes;  Luxembourg 0 tonnes. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 16 November 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 149, 7.6.2008, p. 38.